 1                                                                       JS-6
 2
 3
 4                        UNITED STATES DISTRICT COURT

 5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 6
      Talibah Bey                                             Case No.
 7                                                      EDCV 19-844-JGB (SHKx)
                                     Plaintiffs,
 8
                    v.
 9                                                            JUDGMENT
10
11    Gregory Geiser, et al.
12                                Defendants.
13
14   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15
           Pursuant to the Order filed concurrent herewith,
16
           IT IS HEREBY ADJUDGED that Plaintiff’s First Amended Complaint is
17
     dismissed without leave to amend and this action is dismissed with prejudice.
18
19
20
21    Dated: July 24, 2019

22
23
24
                                             THE HONORABLE JESUS G. BERNAL
25                                           United States District Judge
26
27
28
